DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 8-10, the applicant states “forming a top electrode … that fill a gap between the bottom electrodes over the dielectric layer”; however, it is unclear whether “the dielectric layer” is referring back to the top electrode or bottom electrodes.  Appropriate clarification and/or correction are required.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	In view of the 112 rejection, claim(s) 1 thru 5, 7 thru 10, 13, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Calderoni et al. US 2020/0235111 A1.  Calderoni discloses (see, for example, FIG. 10A) a method for forming a capacitor 10 comprising a forming a plurality of bottom electrodes 25, supporter 36, dielectric layer 38, and top electrode 40.  In paragraph [0079], Calderoni discloses the top electrode may include any suitable composition or combination of combinations, and includes materials such as metal carbide (i.e. carbon-containing material), and conductively-doped germanium.  The top electrode 40 fills a gap between the bottom electrodes 25.  An upper surface of the supporter 36 is disposed at a lower level than upper surfaces of the bottom electrodes 25.  Because of the 112 rejection, it would have been obvious to one of ordinary skill in the art to have a top electrode that fill a gap between the bottom electrodes over the dielectric layer in order to have an architecture for the capacitor that prevents charge buildup.  
	Regarding claim 2, see, for example, FIG. 12A wherein Calderoni discloses forming a metal-containing material 46 over the top electrode 40.
Regarding claim 3, see, for example, FIG. 12A wherein Calderoni discloses a top electrode 40 and also an additional upper portion 46, which makes a stack.  In paragraph [0083], Calderoni discloses the additional upper portion 46 may be metal carbide and conductively-doped germanium.
Regarding claims 4-5, 13, and 14, see, for example, paragraph [0079] wherein Calderoni discloses the top electrode 40 may comprise any suitable composition or combination of combinations such as metal carbide (i.e. alloy and carbon-containing material) and conductively-doped germanium.
Regarding claim 7, see, for example, paragraph [0079] wherein Caleroni discloses the supporter may include titanium silicon nitride, a type of silicon nitride.  
Regarding claim 8, see, for example, FIG. 10A wherein Calderoni discloses the bottom electrodes 25 having a pillar shape.  
Regarding claim 9, see, for example, FIG. 10A wherein Calderoni discloses the top electrode 40 being formed conformally on the dielectric layer 38, and completely fills the gaps between the bottom electrodes 25.
Regarding claim 10, see, for example, FIG. 10A wherein Calderoni discloses the top electrode 40 completely filling the gaps between the bottom electrodes 25.
	Regarding claim 16, see, for example, paragraph [0077] wherein Calderoni discloses the dielectric layer 38 being zirconium oxide, etc.  

5.	Claim(s) 6, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Calderoni et al. US 2020/0235111A1 as applied to claims 1-5, 7-10, 13, 14, and 16, and further in view of Ahn et al. US 2006/0097299 A1.  Calderoni does not specifically disclose the germanium-containing material including silicon germanium.  However, Calderoni discloses (see, for example, paragraph [0079]) the top electrode 40 may include any suitable composition or combination of combinations, and includes materials such as conductively-doped silicon and conductively-doped germanium.  Even though Calderoni does not specifically state “silicon germanium”, Calderoni states combination of combinations of materials that include carbon (i.e. carbide) and silicon.  Also, Ahn discloses (see, for example, paragraph [0031]) a top plate electrode comprising silicon germanium. In paragraph [0033], Ahn discloses the doping with a P-type impurity such as BCl3 and B2H6.  It would have been obvious to one of ordinary skill in the art to have the germanium-containing material including silicon germanium in order to improve the leakage current characteristic, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Regarding claim 12, see, for example, the rejection for claim 6 above.  
	Regarding claim 15, Calderoni in view of Ahn does not specifically disclose Si-C-Ge; however, Calderoni discloses (see, for example, paragraph [0079]) the top electrode 40 may include any suitable composition or combination of combinations, and includes materials such as metal carbide (i.e. carbon-containing material), and conductively-doped silicon and conductively-doped germanium.  It would have been obvious to one of ordinary skill in the art to have Si-C-Ge in order to have a plate that is less oxidative than metal, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

6.	Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Calderoni et al. US 2020/0235111 A1 as applied to claims 1-5, 7-10, 13, 14, and 16, and further in view of Lee 6,140,671.  Calderoni does not specifically disclose carbon-containing material including silicon carbide.  However, Calderoni discloses (see, for example, paragraph [0079]) the top electrode 40 may include any suitable composition or combination of combinations, and includes materials such as metal carbide (i.e. carbon-containing material), conductively-doped silicon and conductively-doped germanium.  Even though Calderoni does not specifically state “SiC”, Calderoni states combination of combinations of materials that include carbon (i.e. carbide) and silicon.  Also, Lee discloses (see, for example, column 6, lines 3-10) a top plate electrode comprising an upper SiC layer and a doped semiconductor 30.  In column 6, lines 22-24, Lee discloses excellent resistance to oxidation.  It would have been obvious to one of ordinary skill in the art to have a carbon-containing material including silicon carbide in order to have excellent resistance to oxidation, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Eugene Lee
November 14, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815